Title: To Alexander Hamilton from James Read, 3 May 1799
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir
            Wilmington North Carolina May 3rd 1799
          
          Your Letters of March the 26th. April the 15th. and two of April the 17th. with thirty sets of Rules and Regulations for the Recruiting Service, and a List of Officers, came to my hands yesterday
          The Orders and Regulations contained in the above I shall obey and observe with Pleasure
          In the List of Officers you have favoured me with the Majors are not mentioned, and only eight Captains, eight first Lieutenants and five second Lieutenants
          I have the Honour to be With Great Respect Your Obedient Servant
          
            James Read
          
        